DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 8, the prior art of record, specifically Kuga et al. (US Patent Application Publication #2010/0295533) teaches a mobile terminal testing device, which performs a test of a mobile terminal that is a device under test, comprising: a signal generator that generates a test signal; and wherein the signal generator generates the test signal including a plurality of carriers (Claims 1, 7, 9, 11,and 14). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach reception sensitivity test execution means for performing a reception sensitivity test of the device under test by setting an output level of the test signal for each time and transmitting and receiving the test signal between the signal generator and the device under test, the reception sensitivity test execution means includes throughput measurement means for measuring a throughput of the plurality of carriers transmitted and received for each time, determination means for determining whether or not a value of the measured throughput has reached a predetermined measurement end condition for each carrier, and integrated determination result calculation means for, for each carrier that has not reached the measurement end condition, performing "PASS" or "FAIL" determination based on a comparison result of the value of the measured throughput and a predetermined threshold value, and calculating an integrated determination result obtained by integrating a result of each determination, and output level setting means for setting a next output level for the carrier that has not reached the measurement end condition based on the integrated determination result, and the reception sensitivity test is executed for each of the plurality of carriers, in a case where any of carriers reaches the measurement end condition, the throughput - 63 -measurement of the carrier ends, and the reception sensitivity test is continued for the carrier that has not reached the measurement end condition until all of the plurality of carriers reach the measurement end condition.
Dependent claims 2-7 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pickerd et al. (US Patent #7,271,575), Ives et al. (US 2007/0098059), Olgaard et al. (US 2006/0274657), Lin et al. (US 2006/0012388), de Obaldia et al. (US 2004/0148580), Anderson et al. (US 2022/0260662), Petrovic et al. (US 2021/0266243), Huard (US 2021/0223300), Barthel et al. (US 2020/0341052), Karajani et al. (US 2019/0058535), Lindell et al. (US 2018/0267096), Seward, IV et al. (US 2018/0115372), Schnizler (US 2018/0091335), Foegelle (US 2018/0027434), Olgaard et al. (US 2017/0078031), Ku et al. (US 2016/0139179), Liu et al. (US 2014/0194069), Lum et al. (US 2014/0160955), Gregg et al. (US 2012/0231744), Gregg et al. (US 2012/0231745), Olgaard et al. (US 2012/0213112), Kuga et al. (US 2010/0295533), Jin et al. (US 2009/0124252), Takeuchi et al. (US 2009/0085579), Olgaard (US 2008/0293363), Schneider et al. (US Patent #6,137,830), and Kasten (US Patent #6,114,858).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132